Citation Nr: 1218775	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  05-16 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral foot disorders and disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant had active service from February 1971 to May 1974. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama in which the RO, in part, denied the appellant's claim of entitlement to service connection for bilateral foot disorders. 

In his May 2005 VA Form 9, Appeal to Board of Veterans' Appeals, the appellant requested a Travel Board hearing.  Subsequently, on a similar form filed in December 2008, the appellant stated that he did not want a Board hearing.  The Board sent the appellant a hearing clarification letter in April 2009; the appellant responded that same month and stated in writing that he did not wish to provide testimony before the Board during a hearing.  Accordingly, the Board finds that the appellant's request for a hearing has been withdrawn in accordance with 38 C.F.R. § 20.704(e) (2011).  After obtaining the aforementioned clarification, the Board remanded the claim to the RO via the Appeals Management Center (AMC), in Washington, DC, in May 2009 for additional development and adjudication.  The claim was then returned to the Board for review.  

In the May 2009 Board action, the Board noted that the appellant's claim for service connection for bilateral foot disorders was originally denied in a rating action issued in September 2000.  It was further reported that shortly after the September 2000 rating action there was a significant change in the law on November 9, 2000, when the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2002 & Supp. 2008)) became law.  This law redefined the obligations of VA with respect to the duty to assist and included an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  This change in the law was applicable to all claims filed on or after the date of enactment of the VCAA, or filed before the date of enactment and not yet final as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  This law also eliminated the concept of a well-grounded claim and superseded the decision of the United States Court of Appeals for Veterans Claims, hereinafter the Court, in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had held that VA could not assist in the development of a claim that was not well grounded.  The appellant was informed that Section 7(b) of the VCAA stated that, in the case of a claim for benefits finally denied as being not well grounded between July 14, 1999, and November 9, 2000, the claim could be readjudicated upon the request of the claimant or the Secretary's own motion as if the denial had not been made. 

The Board then noted that, in the September 2000 rating action, the RO had denied the appellant's bilateral foot disorders service connection claim based on a determination that the claim was not well grounded.  As such, the denial of the claim for service connection for bilateral foot disorders met the criteria of section 7(b) and the Board found that this claim was not one that required new and material evidence.  In this regard, the Board indicated that the VA General Counsel had concluded that under section 7(b) of the VCAA, the VA, upon request of the claimant or upon the motion of the Secretary of VA, must readjudicate certain finally decided claims "as if the denial or dismissal had not been made."  The General Counsel held that if readjudication under section 7(b) is timely initiated, the first readjudication of the claim must be made by the agency of original jurisdiction.  VAOPGCPREC 3-2001.  The Board further reported, however, the RO never readjudicated the claim, but adjudicated the claim as one for new and material evidence which was contrary to VAOPGCPREC 3-2001.  In a rating decision issued in January 2005, the RO, in part, reopened and denied the bilateral foot disorders service connection claim.  This was confirmed and continued in a rating decision issued in April 2005, and led to the present appeal. 

The  issue of entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 has been raised by the record, but this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over said issue and as such, it is referred to the AOJ for appropriate action.  

The appeal is once again REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

The appellant has come before the VA asking that service connection be granted for multiple disabilities and disorders affecting both of his feet.  He maintains that during service he suffered from sore and aching feet, and that he continued to experience difficulties with his feet after service.  He has further averred that within two years after his discharge from service in 1974, his feet condition evolved into more serious disorders including plantar callosities of the feet as well as fifth left toe clavus.  It is the appellant's contentions that the prodromas that he originally experienced while on active duty lead to the development of more serious complications and conditions from which he now suffers.  

The record shows that in October 2010, the Board remanded this claim for the purpose of obtaining additional medical treatment records.  The Board also requested that the appellant undergo a VA medical examination of his feet and an opinion be provided as to the etiology of any found bilateral foot disability(ies).  The Board, in the October 2010 Remand, specifically pointed out the following:

A VA examination was conducted in August 2009.  After examining the Veteran and his claims file in connection with the claim, the Veteran was diagnosed as status post multiple enucleated keratoses, hallux limitus, with bunion deformity, all left foot; hallux limitus with bunion and multiple nucleated keratoses right foot; and surgical changes involving the feet bilaterally.  An x-ray indicated that these surgical changes involved the right foot manifested by resection of the right fifth metatarsal head as well as fusion of the first tarsometatarsal joint.  There were also the same surgical changes involving the [left] foot without fusion.  The examiner gave a medical opinion, stating that the Veteran's bilateral foot pathology was less likely as not (less than 50/50 probability) caused by or a result of normal feet examination upon separation and no complaints of feet problems one year after discharge.  The examiner stated that the rationale for this opinion was that there was no documentation in the Veteran's claims file or otherwise of bilateral foot pathology causally or etiologically related to the Veteran's period of military service.  The examiner, however, then went on to opine that the Veteran's bilateral foot pathology is related to symptoms or signs that may have occurred within one year of his service separation in May 1974, and that the bilateral foot pathology is related to symptoms or signs that may have occurred in service from February 1972 to May 1974. 

The Board finds that the opinion provided by the August 2009 VA examiner to be unclear.  The examiner first states that the Veteran's bilateral foot condition is less likely as not causally or etiologically related to the Veteran's period of military service.  The examiner referenced the normal foot examination upon service separation and indicated that there were no complaints of foot problems one year after discharge.  The examiner, however, then stated that the Veteran's bilateral foot pathology is related to symptoms or signs that may have occurred within one year of his service separation in May 1974, and that the bilateral foot pathology is related to symptoms or signs that may have occurred in service from February 1972 to May 1974. 

The Board also notes that, in addition to the diagnoses noted by the VA examiner, the Veteran's VA treatment records indicate that the Veteran has been diagnosed with osteoarthritis of the feet. 

Based on the foregoing, the Board concludes that this matter must be remanded and that, upon remand, the RO should arrange for the Veteran's claims folder to be reviewed by the examiner who prepared the August 2009 VA report (or a suitable substitute if this examiner is unavailable), for the purpose of preparing an addendum that clarifies whether any or all of the Veteran's bilateral foot disorders had their onset in service, whether arthritis of the feet had its onset within one year of service, or whether any of the diagnosed foot disorders are otherwise related to service. 

Following the above explanation, the Board remanded the claim to the AMC.  The record reveals that the AMC did obtain the appellant's VA podiatry records from 2010 and 2011, and those records were included in the claims folder.  The record further indicates that the appellant underwent a VA examination of his feet by a medical doctor in May 2011.  While the appellant was provided with an extensive diagnosis of the disabilities and disorders affecting both of his feet, the medical doctor failed to provide an etiology opinion.  The examiner was asked to express an opinion as to whether any found foot disorders had its onset during active duty or were related in some manner to the appellant's military service.  The doctor was further requested to provide an opinion as to whether any other disorders of the feet had their onset within one year of separation from active duty.  The medical examiner was asked to discuss his or her opinion and provide a detailed rationale to any conclusions given.  Finally, the doctor was tasked to provide a discussion of the assertions made by the appellant concerning the etiology of his then-current foot disorders and disability.  A review of the medical examination of May 2011 fails to reveal the answers to any of the questions asked and the examiner did not provide any discussion of the disabilities diagnosed.  

The claim was then returned to the AMC for processing.  At that time, a determination was made concerning the May 2011 examination.  Specifically, it was found to be deficient because it did not provide the information requested by the Board.  Hence, the claim was returned to medical center where the examination occurred.  It is noted that when the AMC returned the claim, the AMC specifically requested that the file be returned to the medical doctor who provided the May 2011 examination.  However, the record reveals that instead of that occurring, a nonphysician provided two addendums in December 2011 and March 2012.  

The Board has reviewed all three pieces of medical information obtained as a result of its remand of October 2010.  After reviewing all of the above information, it is the determination of the Board that the medical evidence of record does not provide the Board with enough medical data needed in order to determine whether the appellant should be awarded service connection for any type of bilateral foot disorder.  That is, because the most recent VA medical opinion does not consider whether service connection may be granted on a presumptive basis and whether the appellant is actually suffering from foot disorders that manifest themselves while he was on active duty.  As such, the Board finds that the examination results are inadequate for rating purposes.  See Miller v. West, 11 Vet. App. 345 (1998), Gabrielson v. Brown, 7 Vet. App. 36 (1994), Stegall v. West, 11 Vet. App. 268 (1998), and Barr v. Nicholson, 21 Vet. App. 303 (2007).  Hence, the claim should be returned so that a more complete opinion with a rationale may be obtained. 

The action identified herein is consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  However, identification of specific action requested on remand does not relieve the RO/AMC of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO/AMC should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal. 

1.  The RO/AMC shall review the record and ensure compliance with all notice and assistance requirements set forth in the VCAA and subsequent interpretive authority.  Copies of any correspondence forwarded to the appellant must be included in the claims file for review.  Any correspondence received from the appellant should be included in the claims folder for future review. 

2.  The AMC/RO should contact the appellant and ask that he identify all sources of medical treatment from October 1, 2010, to the present for any disabilities and disorders of the feet, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any treatment records are not successful, the AMC/RO should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  See 38 C.F.R. § 3.159(e) (2011). 

3.  Only after all of the service member's medical records have been obtained and included in the claims folder, the RO/AMC should arrange for the appellant to be examined by an appropriate VA medical specialist in order to determine whether any of the feet disabilities and disorders that he has been diagnosed with began in or are the result of his military service.  The examiner should be a medical doctor or a podiatrist, and should not be a nurse, a nurse practitioner, a physicians' assistant, or an osteopathic doctor.  The claims folder and a copy of this remand are to be made available to the medical examiner to review prior to the review.  The examiner should be requested to review the claims folder and state that this has been accomplished in the examination report.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report. 

The medical specialist should express an opinion as to whether any found disabilities of the feet is/are at least as likely as not (a probability of 50 percent or greater) related or secondary to the appellant's military service.  The examiner should further express an opinion as to whether the appellant now suffers from arthritis and if said arthritis was present in the appellant's feet within one year of his discharge from service.  

The medical specialist must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the condition(s) at issue, such testing or examination is to be accomplished prior to completion of the examination report. 

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the doctor's report, the appropriate examiner must specifically discuss the appellant's contentions that the manifestations he experienced while in service were prodromas to the conditions from which he now suffers therefrom.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Additionally, if the examiner concludes that the appellant's bilateral foot disabilities and disorders are not service-related, the examiner must explain in detail the reasoning behind this determination.  Also, the examiner should discuss, in his or her report, the findings obtained by the VA examiner in August 2009 and the incomplete findings given in May 2011, December 2011, and March 2012.  

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review. 

4.  Following completion of the foregoing, the RO/AMC must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the requested doctor's opinion.  If the report does not include fully detailed responses to the questions/comments asked therefor, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011) and Stegall v. West, 11 Vet. App. 268 (1998). 

5.  Thereafter, the RO/AMC should readjudicate the claims.  If the benefits sought on appeal remain denied, the appellant and the appellant's accredited representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



